Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 1 of 19 PageID #: 1

 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 WUILLIAM RAMIRO NAULAGUARI
 TENECELA, individually and on behalf of
 others similarly situated,
                                                                     COMPLAINT
                                    Plaintiff,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 JEANRICH MANAGEMENT INC. (D/B/A
 MARRAFLOR), MARRAFLO                                                   ECF Case
 MAINTENANCE CONTRACTING INC.
 (D/B/A MARRAFLOR), BALTO
 ENTERPRISES INC., REY J NIETO,
 and EMERCH VASSNBOLAK,

                                            Defendants.
 -------------------------------------------------------X




        Plaintiff Wuilliam Ramiro Naulaguari Tenecela (“Plaintiff Naulaguari” or “Mr.

Naulaguari”), individually and on behalf of others similarly situated, by and through his attorneys,

Michael Faillace & Associates, P.C., upon his knowledge and belief, and as against JEANRICH

MANAGEMENT               INC.      (D/B/A        MARRAFLOR),   MARRAFLO          MAINTENANCE

CONTRACTING INC. (D/B/A MARRAFLOR), BALTO ENTERPRISES INC., (“Defendant

Corporations”), Rey J Nieto and Emerch Vassnbolak , (“Individual Defendants”), (collectively,

“Defendants”), alleges as follows:
 Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 2 of 19 PageID #: 2

                                         NATURE OF ACTION

       1.      Plaintiff    Naulaguari   is   a   former   employee   of   Defendants    JEANRICH

MANAGEMENT               INC.   (D/B/A        MARRAFLOR),       MARRAFLO           MAINTENANCE

CONTRACTING INC. (D/B/A MARRAFLOR), BALTO ENTERPRISES INC., Rey J Nieto and

Emerch Vassnbolak .

       2.       Defendants own, operate, or control a Real estate management office , located at

1087 Jackson Ave., Long Island City, New York 11101 under the name “Marraflor”.

       3.      Upon information and belief, individual Defendants Rey J Nieto and Emerch

Vassnbolak , serve or served as owners, managers, principals, or agents of Defendant Corporations

and, through this corporate entity, operate or operated the real estate management office as a joint

or unified enterprise.

       4.      Plaintiff Naulaguari was an employee of Defendants.

       5.      Plaintiff Naulaguari was employed as a Handyman and porter at the real estate

management office located at 1087 Jackson Ave., Long Island City, New York 11101.

       6.      At all times relevant to this Complaint, Plaintiff Naulaguari worked for Defendants

in excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Naulaguari appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiff Naulaguari the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       9.      Defendants’ conduct extended beyond Plaintiff Naulaguari to all other similarly

situated employees.




                                                   -2-
 Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 3 of 19 PageID #: 3

       10.        At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Naulaguari and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       11.        Plaintiff Naulaguari now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       12.        Plaintiff Naulaguari seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       13.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Naulaguari’s state law claims under 28

U.S.C. § 1367(a).

       14.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Real estate management office located in this district. Further, Plaintiff Naulaguari was

employed by Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

                                                     -3-
 Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 4 of 19 PageID #: 4

         15.   Plaintiff Wuilliam Ramiro Naulaguari Tenecela (“Plaintiff Naulaguari” or “Mr.

Naulaguari”) is an adult individual residing in New York County, New York.

         16.   Plaintiff Naulaguari was employed by Defendants at Marraflor from approximately

2014 until on or about November 2020.

         17.   Plaintiff Naulaguari consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

         18.   At all relevant times, Defendants owned, operated, or controlled a Real estate

management office , located at 1087 Jackson Ave., Long Island City, New York 11101 under the

name “Marraflor”.

         19.   Upon information and belief, Jeanrich Management Inc. (d/b/a Marraflor) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1087 Jackson Ave., Long Island

City, New York 11101.

         20.   Upon information and belief, MARRAFLO MAINTENANCE CONTRACTING

INC. (D/B/A MARRAFLOR) is a domestic corporation organized and existing under the laws of

the State of New York. Upon information and belief, it maintains its principal place of business at

1087 Jackson Ave., Long Island City, New York 11101.

         21.   Upon information and belief, BALTO ENTERPRISES INC., is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 1087 Jackson Ave., Long Island City, New York

11101.

         22.   Defendant Rey J Nieto is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Rey J Nieto is sued individually

                                                  -4-
 Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 5 of 19 PageID #: 5

in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Rey J Nieto

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Naulaguari, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       23.     Defendant Emerch Vassnbolak is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Emerch Vassnbolak is

sued individually in his capacity as manager or agent of Defendant Corporations. Defendant Emerch

Vassnbolak possesses operational control over Defendant Corporations, an ownership interest in

Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Naulaguari, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       24.     Defendants operate a Real estate management office located in the Long Island City

section of Queens in New York City.

       25.     Individual Defendants, Rey J Nieto and Emerch Vassnbolak , possess operational

control over Defendant Corporations, possess ownership interests in Defendant Corporations, and

control significant functions of Defendant Corporations.

       26.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       27.     Each Defendant possessed substantial control over Plaintiff Naulaguari’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

                                                 -5-
 Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 6 of 19 PageID #: 6

to the employment and compensation of Plaintiff Naulaguari, and all similarly situated individuals,

referred to herein.

       28.     Defendants jointly employed Plaintiff Naulaguari (and all similarly situated

employees) and are Plaintiff Naulaguari’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       29.     In the alternative, Defendants constitute a single employer of Plaintiff Naulaguari

and/or similarly situated individuals.

       30.     Upon information and belief, Individual Defendant Rey J Nieto operates Defendant

Corporations as either an alter ego of himself and/or fails to operate Defendant Corporations as an

entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporations,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for his own benefit as the sole or majority

                 shareholder,

             e) operating Defendant Corporations for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.




                                                  -6-
 Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 7 of 19 PageID #: 7

       31.     At all relevant times, Defendants were Plaintiff Naulaguari’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Naulaguari, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Naulaguari’s services.

       32.     In each year from 2015 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       33.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the real

estate management office on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       34.     Plaintiff Naulaguari is a former employee of Defendants who was employed as a

handyman and porter. Plaintiff Naulaguari seeks to represent a class of similarly situated individuals

under 29 U.S.C. 216(b).

                           Plaintiff Wuilliam Ramiro Naulaguari Tenecela

       35.     Plaintiff Naulaguari was employed by Defendants from approximately January 2015

until on or about November 2020.

       36.     Defendants employed Plaintiff Naulaguari as a handyman and a porter.

       37.     Plaintiff Naulaguari regularly handled goods in interstate commerce, such as cleaning

fluids and other supplies produced outside the State of New York.

       38.     Plaintiff Naulaguari’s work duties required neither discretion nor independent

judgment.

       39.     Throughout his employment with Defendants, Plaintiff Naulaguari regularly worked

in excess of 40 hours per week.




                                                   -7-
 Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 8 of 19 PageID #: 8

       40.     From approximately January 2015 until on or about November 2020, Plaintiff

Naulaguari worked as a Handyman and porter two weeks each month from approximately 7:00

a.m. until on or about 3:00 p.m. and from approximately 5:00 p.m. until on or about 10:30 p.m.

Mondays through Fridays (typically 67.5 hours per week).

       41.     From approximately January 2015 until on or about November 2020, Plaintiff

Naulaguari worked as a Handyman and porter two weeks each month from approximately 7:00

a.m. until on or about 3:00 p.m. and from approximately 5:00 p.m. until on or about 10:30 p.m.

Mondays through Fridays and from approximately 7:00 a.m. until on or about 3:00 p.m. on

Saturdays (typically 77 hours per week).

       42.     From approximately January 2015 until on or about November 2020, Plaintiff

Naulaguari worked as a Handyman and porter 6 weeks each year from approximately 7:00 a.m.

until on or about 3:00 p.m. and from approximately 5:00 p.m. until on or about 10:30 p.m. Mondays

through Fridays, from approximately 7:00 a.m. until on or about 3:00 p.m. on Saturdays and from

approximately 7:00 a.m. until on or about 3:00 p.m. on Sundays (typically 86 hours per week).

       43.     Throughout his employment, Defendants paid Plaintiff Naulaguari his wages for the

first 40 hours of work by check and his wages for the hours he worked over 40 by personal check.

       44.     From approximately January 2015 until on or about July 2016, Defendants paid

Plaintiff Naulaguari $10.00 per hour.

       45.     From approximately August 2016 until on or about November 2020, Defendants

paid Plaintiff Naulaguari $10.50 per hour.

       46.     Plaintiff Naulaguari was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Naulaguari regarding overtime and wages under the FLSA and NYLL.

                                                  -8-
 Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 9 of 19 PageID #: 9

       48.     Defendants did not provide Plaintiff Naulaguari an accurate statement of wages, as

required by NYLL 195(3).

      49.      Defendants did not give any notice to Plaintiff Naulaguari , in English and in Spanish

(Plaintiff Naulaguari’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      50.      Defendants required Plaintiff Naulaguari to purchase “tools of the trade” with his

own funds—including mops.

                                 Defendants’ General Employment Practices

      51.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Naulaguari (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      52.      Plaintiff Naulaguari was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      53.      Defendants    willfully   disregarded    and   purposefully   evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      54.      Plaintiff Naulaguari was paid his base wages by checks and his overtime wages by

personal checks.

      55.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                                  -9-
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 10 of 19 PageID #: 10

      56.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Naulaguari (and similarly situated individuals) worked,

and to avoid paying Plaintiff Naulaguari properly for his full hours worked.

      57.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      58.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Naulaguari and other similarly situated former workers.

      59.      Defendants failed to provide Plaintiff Naulaguari and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      60.      Defendants failed to provide Plaintiff Naulaguari and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS




                                                  - 10 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 11 of 19 PageID #: 11

      61.       Plaintiff Naulaguari brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      62.       At all relevant times, Plaintiff Naulaguari and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records required by the FLSA.

      63.       The claims of Plaintiff Naulaguari stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      64.       Plaintiff Naulaguari repeats and realleges all paragraphs above as though fully set

forth herein.

      65.       At all times relevant to this action, Defendants were Plaintiff Naulaguari’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Naulaguari (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      66.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.




                                                 - 11 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 12 of 19 PageID #: 12

      67.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       68.      Defendants failed to pay Plaintiff Naulaguari (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      69.       Defendants’ failure to pay Plaintiff Naulaguari (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      70.       Plaintiff Naulaguari (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      71.       Plaintiff Naulaguari repeats and realleges all paragraphs above as though fully set

forth herein.

      72.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Naulaguari

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      73.       Defendants’ failure to pay Plaintiff Naulaguari (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      74.       Plaintiff Naulaguari (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      75.       Plaintiff Naulaguari repeats and realleges all paragraphs above as though fully set

forth herein.

      76.       At all times relevant to this action, Defendants were Plaintiff Naulaguari’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

                                                 - 12 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 13 of 19 PageID #: 13

Plaintiff Naulaguari, controlled the terms and conditions of his employment, and determined the

rates and methods of any compensation in exchange for his employment.

      77.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Naulaguari less than the minimum wage.

      78.       Defendants’ failure to pay Plaintiff Naulaguari the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      79.       Plaintiff Naulaguari was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      80.       Plaintiff Naulaguari repeats and realleges all paragraphs above as though fully set

forth herein.

      81.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Naulaguari              overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      82.       Defendants’ failure to pay Plaintiff Naulaguari overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      83.       Plaintiff Naulaguari was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      84.       Plaintiff Naulaguari repeats and realleges all paragraphs above as though fully set

forth herein.




                                                - 13 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 14 of 19 PageID #: 14

      85.       Defendants failed to pay Plaintiff Naulaguari one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Naulaguari’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      86.       Defendants’ failure to pay Plaintiff Naulaguari an additional hour’s pay for each day

Plaintiff Naulaguari’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      87.       Plaintiff Naulaguari was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      88.       Plaintiff Naulaguari repeats and realleges all paragraphs above as though fully set

forth herein.

      89.       Defendants failed to provide Plaintiff Naulaguari with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as" names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).

      90.       Defendants are liable to Plaintiff Naulaguari in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW




                                                 - 14 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 15 of 19 PageID #: 15

      91.         Plaintiff Naulaguari repeats and realleges all paragraphs above as though fully set

forth herein.

      92.         With each payment of wages, Defendants failed to provide Plaintiff Naulaguari with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      93.         Defendants are liable to Plaintiff Naulaguari in the amount of $5,000, together with

costs and attorneys’ fees.

                                    EIGHTH CAUSE OF ACTION

                               RECOVERY OF EQUIPMENT COSTS

      94.         Plaintiff Naulaguari repeats and realleges all paragraphs above as though fully set

forth herein.

      95.         Defendants required Plaintiff Naulaguari to pay, without reimbursement, the costs

and expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      96.         Plaintiff Naulaguari was damaged in an amount to be determined at trial.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Naulaguari respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

                                                   - 15 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 16 of 19 PageID #: 16

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

          (b)   Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Naulaguari and the FLSA Class

 members;

          (c)   Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Naulaguari and the FLSA Class members;

          (d)   Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Naulaguari’s and the

 FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

 wages;

          (e)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Naulaguari and the FLSA Class members;

          (f)   Awarding Plaintiff Naulaguari and the FLSA Class members damages for the

 amount of unpaid minimum wage, overtime compensation, and damages for any improper

 deductions or credits taken against wages under the FLSA as applicable;

          (g)   Awarding Plaintiff Naulaguari and the FLSA Class members liquidated damages

 in an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

          (h)   Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Naulaguari;

          (i)   Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Naulaguari;




                                                - 16 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 17 of 19 PageID #: 17

        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Naulaguari;

        (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Naulaguari’s compensation, hours, wages and any deductions

 or credits taken against wages;

        (l)     Declaring that Defendants’ violations of the provisions of the NYLL and the spread

 of hours wage order are willful as to Plaintiff Naulaguari;

        (m)     Awarding Plaintiff Naulaguari damages for the amount of unpaid minimum wage

 and overtime compensation, and for any improper deductions or credits taken against wages, as

 well as awarding spread of hours pay under the NYLL as applicable

        (n)     Awarding Plaintiff Naulaguari damages for Defendants’ violation of the NYLL

 notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)     Awarding Plaintiff Naulaguari liquidated damages in an amount equal to one

 hundred percent (100%) of the total amount of minimum wage, overtime compensation, and spread

 of hours pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages

 pursuant to NYLL § 198(3);

        (p)     Awarding Plaintiff Naulaguari and the FLSA Class members pre-judgment and

 post-judgment interest as applicable;

        (q)      Awarding Plaintiff Naulaguari and the FLSA Class members the expenses incurred

 in this action, including costs and attorneys’ fees;

        (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (s)     All such other and further relief as the Court deems just and proper.

                                                 - 17 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 18 of 19 PageID #: 18

                                        JURY DEMAND

        Plaintiff Naulaguari demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York
        January 15, 2021
                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:        /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 18 -
Case 1:21-cv-00232-ERK-RLM Document 1 Filed 01/15/21 Page 19 of 19 PageID #: 19
